Citation Nr: 1501948	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate initial rating for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a December 2009 rating decision, the RO, in pertinent part, granted service connection for PTSD with depression and a history of alcohol abuse in partial sustained recovery, and assigned an initial 30 percent disability rating, effective from June 24, 2008, and denied entitlement to a TDIU.

In a June 2013 rating decision, the RO, in pertinent part, granted service connection for traumatic brain injury (TBI).  In rating the TBI, the RO recharacterized the Veteran's service-connected PTSD with depression and alcohol abuse as "PTSD with secondary depression, alcohol abuse, and traumatic brain injury," assigning a 100 percent rating, effective from April 12, 2011, the date of the Veteran's claim of entitlement to service-connection for TBI.  See 38 C.F.R. § 3.400(b)(2)(i).  The RO also granted a separate, noncompensable rating for post-traumatic headaches associated with the TBI, also effective from April 12, 2011.

In an April 2014 decision, the Board granted an increased 100 percent rating for the PTSD for the entire appellate period, so specifically for the period from June 24, 2008 to April 10, 2011.  The Veteran's TDIU claim was dismissed as moot, based on the finding that he was not entitled to a TDIU at the same time he was in receipt of a 100 percent rating based on the same underlying disability.  See Herlehy v. Principi, 15 Vet. App. at 35; see also Locklear v. Shinseki, 24 Vet. App. 311, 318, fn. 2 (2011).  Finally, the Board remanded for further development the issue of entitlement to a separate rating for TBI.  That development having been completed, the case has returned to the Board.


The Board additionally notes that the Veteran was previously represented by the California Department of Veterans Affairs (as reflected in a June 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2014, the Veteran filed a VA Form 21-22 appointing the Oregon Department of Veterans Affairs his representative.  See 38 C.F.R. 
§ 14.631 (2014).  The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, his traumatic brain injury (TBI) residuals consist of post-traumatic headaches, which are manifested by the Veteran's headaches resulted in prostrating attacks of headache pain occurring more than once per month; his other identified cognitive and emotional/behavioral impairments, including insomnia, memory impairment, attention and concentration problems, impaired judgment, irritability and anger, isolating behavior, anxiety, and depression, are attributable to his service-connected PTSD and are thus compensated for under another diagnostic code.


CONCLUSION OF LAW

The criteria are met for a rating of 30 percent, but no higher, for post-traumatic headaches as residuals of a TBI.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.124a, Diagnostic Codes (DCs) 8045, 8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 

Letters dated in December 2008, March 2011, and September 2011 provided the Veteran with the relevant notice and information, including notification of the evidence necessary to substantiate a claim, of his and VA's respective duties for obtaining evidence, and how VA determines effective dates and disability ratings.  See 38 C.F.R. § 3.159(b); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Although complete notice was not provided prior to the initial adjudication of his claims, those claims were later readjudicated in supplemental statements of the case (SSOCs) dated in June 2013 and November 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).  The Veteran has not alleged any notice deficiency during the adjudication of his claims.  See Sanders, 129 S. Ct. 1696.


The Veteran's service treatment records, VA treatment records, reports of VA examination, Social Security Administration (SSA) records, identified private treatment records, and lay statements in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature, severity, and etiology of the Veteran's claimed conditions.  Since the most recent September 2014 VA examination, the Veteran has not alleged a significant worsening of his conditions. Neither he nor his representative has challenged the adequacy of the September 2014 examination.  Thus, the September 2014 examination report is adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Moreover, to the extent that any of the previous examinations were not sufficient, any deficiency has since been cured by the September 2014 VA TBI examination.  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II.  TBI Residuals

As previously noted, the April 2014 Board decision remanded for further development the question of whether the Veteran was entitled to higher or separate ratings for residuals of his service-connected TBI.  After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, from the grant of service connection for TBI, so from April 12, 2011, the Veteran's post-traumatic headaches as a residual of his TBI (hereinafter "headache disorder") have been manifested by symptoms that more nearly approximate the criteria for a 30 percent rating, but no higher, under 38 C.F.R. § 4.124a, DC 8100, namely, characteristic prostrating attacks occurring on average once a month.  As to any other identified cognitive and emotional/behavioral impairments, including insomnia, memory impairment, attention and concentration problems, impaired judgment, irritability and anger, anxiety, and depression, the Board finds that these symptoms are attributable to his service-connected PTSD and are thus compensated for under another diagnostic code.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 


Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is in receipt of a 100 percent rating under Diagnostic Code (DC) 8045-9411 for PTSD with secondary depression, alcohol abuse, and TBI.  See 38 C.F.R. §§ 4.124a, 4.130.  See also 38 C.F.R. § 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.).  DC 8045 pertains to the residuals of traumatic brain injury.  38 C.F.R. § 4.124a.  DC 9411 pertains to PTSD.  38 C.F.R. § 4.130.  


The Veteran is also in receipt of a noncompensable rating for post-traumatic headaches under DC 8199-8100, which represents an unlisted neurologic disability evaluated by analogy to migraines.  See 38 C.F.R. § 4.124a.  See also 38 C.F.R. § 4.27 (providing that unlisted disabilities will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits, with an additional diagnostic code used to identify the basis for the evaluation assigned following a hyphen).

According to the rating criteria for residuals of TBI, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 


Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is to be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Unlisted residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to the evaluation of cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id. 


There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. at Note (1).

In the instant case, the Veteran's cognitive and emotional/behavioral impairments have been identified as consisting of chronic insomnia, memory impairment, attention and concentration problems, impaired judgment, irritability and anger, isolating behavior, anxiety, and depression.  See, e.g., August 2008 VA Psychiatric Outpatient Note (reflecting symptoms including anxiety, concentrations problems, chronic sleep disturbances, isolation, intrusive thoughts and memories, irritability and anger problems); August 2008 VA Psychiatric Evaluation Note (reflecting symptoms of irritability, sleep difficulty, lack of motivation and fatigue); 2009 Mental Residual Functional Capacity Assessment (noting symptoms such as marked irritability, mood swings, difficulty in concentration, persistent insomnia, and difficulty with interpersonal relations); August 2009 VA PTSD Examination Report (identifying psychological manifestations including chronic sleep impairment and insomnia, hypervigilance, irritability and aggression problems, isolating behaviors, behavioral and mood problems, and concentration and cognitive impairment).  Medical records, including records of VA treatment and VA examination reports, have attributed these symptoms to his service-connected PTSD.  See, e.g., August 2008 VA Psychiatric Outpatient Note (noting that his psychiatric symptoms are "consistent with PTSD"); August 2008 VA Psychiatric Evaluation Note (ascribing irritability, sleep difficulty, lack of motivation and fatigue to his PTSD); December 2008 VA Psychiatry Outpatient Note (attributing memory problems to medication taken for his psychiatric disability); 


August 2009 VA PTSD Examination Report (reflecting that his chronic sleep impairment and insomnia, hypervigilance, irritability and aggression problems, isolating behaviors, behavioral and mood problems, and concentration and cognitive complaints are symptoms of his PTSD).

In September 2011, the Veteran was provided a VA TBI examination.  The examiner noted a "history and physical consistent with mild traumatic brain injury [during service,] in the context and background of posttraumatic stress disorder."  As to the manifestation of his TBI, the examiner noted the Veteran's complaint of mild memory loss and mild difficulty with attention and concentration.  On objective testing, the Veteran evidenced mild impairment of memory and attention resulting in mild functional impairment.  Judgment, motor activity, visuospatial orientation, consciousness, communication and comprehension were normal.  The Veteran's social interaction was frequently inappropriate.  Additional subjective symptoms included insomnia and fatigue.  As to attribution of the identified cognitive and emotional/behavioral impairments to his TBI, versus his diagnosed PTSD, the VA examiner stated that "due to both the overlapping symptoms that are present in either, as well as the time that has gone by since traumatic brain injury to evaluation," he could not clearly separate the manifestations of his TBI from those of his psychological impairment.  Finally, the Veteran reported experiencing bifrontal headaches, "about once or twice a month," which manifested as throbbing pain, without other symptoms such as light or sound sensitivity, nausea, vomiting, dizziness, vertigo or any other reported neurologic issues.  

Following the Board's April 2013 remand, the Veteran underwent an additional VA TBI examination in September 2014.  After examining the Veteran and reviewing the claims file, the examiner noted that the Veteran's cognitive and emotional/behavioral complaints, including neuro-irritability, memory deficit, executive dysfunction (e.g. attention, concentration, organization, judgment deficits), depression, anger, aggression and physicality, were more likely than not manifestations of his PTSD, rather than residuals stemming from his TBI.  In support of this determination, the examiner noted that the cognitive and emotional/behavioral symptoms manifested by the Veteran "are commonly present in both mild TBI & PTSD."  Additionally, the VA examiner found that, "[a]lthough new research indicates that even mild TBI can cause long-term executive and memory deficits," in the Veteran's case, because of the long period of time between the initial in-service injury and the onset of the Veteran's observed symptomatology more than 30 years post-service, the cognitive and emotional/behavioral symptoms cannot be attributed solely to the TBI.  Rather, 'it is more likely that [these] complaints are a reflection of his PTSD."  

In addition to the cognitive and emotional/behavioral manifestations found to be attributable to the Veteran's service-connected PTSD, during the September 2014 examination, the Veteran described throbbing, pulsating headaches located in the bilateral occipitotemporal region occurring 2 to 3 times per week and lasting between 30 minutes and 4 hours.  The headaches are productive of photosensitivity, blurred vision, and pain at a 6 to 7 out of 10 level of severity.  The vast majority (80 percent) of the headaches result in prostration for approximately 30 minutes.  The Veteran treats his headaches with ibuprofen and by lying down in a quiet room.  His headaches are exacerbated by stress and noise.  When he worked, his headaches frequently forced him to take breaks during the workday.  Furthermore, although an August 2013 MRI showed no findings to suggest prior TBI, there were small vessel changes consistent with ischemic cerebrovascular disease.  Based on the foregoing, the September 2014 VA examiner found that the Veteran's headache disorder was productive of prostrating attacks, on average, once per month.  The examiner further stated that the Veteran does not have very prostrating prolonged attacks productive of severe economic inadaptability and noted that the headaches have not worsened in severity since the Veteran was last examined in 2011.  

As the foregoing medical evidence reflects, the Veteran's psychiatric and cognitive symptoms have been attributed to his service-connected PTSD, for which he has been assigned a total (100 percent) rating for the entire appellate period.  See April 2014 Board Decision; May 2014 Rating Decision (implementing the Board's grant of an earlier effective date for the 100 percent rating for the PTSD).  Accordingly, although various manifestations of a single disability may be assigned separate disability evaluations, as noted, VA regulations preclude the practice of "pyramiding," which is the evaluation of the same manifestation of a disability under different diagnoses.  See 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, the United States Court of Appeals for Veterans Claims has noted that 38 U.S.C.A. § 1155 implicitly contains the concept that "the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity" and would constitute pyramiding.  Esteban, 6 Vet. App. at 261, quoting Brady v. Brown, 4 Vet. App. 203 (1993).  

Here, the criteria under 38 C.F.R. § 4.130, DC 9411 contemplate symptoms such as memory loss, impaired impulse control (such as unprovoked irritability with periods of violence), impaired judgment, grossly inappropriate behavior, disturbances in motivation and mood, chronic sleep impairment, depressed mood, anxiety, suspiciousness, and difficulty in establishing and maintaining effective relationships.  See 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders).  Thus, to the extent that the Veteran's TBI has been manifested by cognitive and emotional/behavioral complaints of irritability, memory deficit, impaired concentration and attention, impaired judgment, depression, anxiety, isolating behavior, anger, aggression, physicality, and chronic insomnia, such symptoms were already taken into consideration in the assignment of a rating for the PTSD.  Accordingly, awarding a separate disability rating for those manifestations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Furthermore, even assuming that the Veteran's cognitive and emotional/behavioral manifestations include overlapping PTSD and TBI symptomatology - particularly, those symptoms implicating his memory and judgment - the medical evidence of record does not reflect that such symptoms are "clearly separable"  See 38 C.F.R. § 4.124(a), DC 8045, Note 1 (stating that manifestations of a comorbid mental or neurologic or other physical disorder which overlap cognitive and emotional/behavioral manifestations of a TBI should be assigned a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions if the manifestations of two or more conditions cannot be clearly separated).  See also September 2011 VA TBI Examination Report (reflecting that the examiner could not clearly separate the manifestations of the Veteran's TBI from those of his psychological impairment); May 2013 VA Psychiatric Examination Addendum Opinion (opining that, based on a review of the medical evidence of record, the Veteran's symptoms of "irritability, impulsivity, depression, and emotional lability are some symptoms common to both PTSD and TBI, and are often interactive and mutually exacerbating" and concluding that attempting to attribute these symptoms to either the PTSD or the TBI "would be merely speculative").  In such a circumstance, the United States Court of Appeals for Veterans Claims has held that separate ratings may not be assigned for the single manifestation of several separately diagnosed disorders, even though the cause of the different disorders may be distinct.  Chotta v. Peake, 22 Vet. App. 80 (2008); Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  Moreover, as noted, under Diagnostic Code 8045, emotional/behavioral dysfunction resulting from TBI is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  See 38 C.F.R. § 4.124(a), DC 8045, Note 1.

Accordingly, for the period on appeal, the Board finds that all psychiatric, cognitive, and emotional/behavioral signs and symptoms have been properly attributed to his service-connected PTSD, and are accounted for in the total (100 percent) disability rating under DC 9411.  See 38 C.F.R. §§ 4.124(a), 4.130.

The sole remaining diagnosed residual manifestation of the Veteran's service-connected TBI is his headache disorder, which, as mentioned, has been assigned a noncompensable evaluation under DC 8199-8100.  See 38 C.F.R. § 4.124a.  

Diagnostic Code 8100 provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks.  38 C.F.R. § 4.124a.


In evaluating the medical evidence of record, the Board finds that the symptoms associated with the Veteran's headache disorder more closely approximate the criteria for a 30 percent rating for migraines under DC 8100.  See 38 C.F.R. § 4.124(a).

Initially, the Board observes that the rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims.  See Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1530 (32nd Ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In the instant case, the evidence reflects that Veteran's headache disorder has been manifested by attacks of headache pain of relatively short duration, occurring two to three times per week.  The headaches are characterized by photophobia, blurred vision, and pain.  Additionally, the Veteran reported that, although the duration of the headaches is short, at their onset, he must go into a dark, quiet place until the symptoms subside.  See September 2014 VA Headaches Disability Benefits Questionnaire (DBQ).  

The Board notes that most of the Veteran's symptoms associated with his headache disorder are subjective; however, the Veteran is competent to state that he has had frequent headaches several times per week that result in short periods of incapacitation.  Moreover, headaches of the type experienced by the Veteran can be easily identified by a lay person who is experiencing this symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  There is, importantly, no reason to doubt his credibility when he indicates the frequency and severity of the headaches he is experiencing, especially considering that the September 2014 VA examiner acknowledged that the Veteran suffered prostrating attacks of headache pain.  

Accordingly, based on the foregoing, the Board finds that, given the evidence of short, prostrating attacks of headache pain occurring more frequently than once a month, the evidence more nearly approximates the criteria for an initial 30 percent rating for the entire appellate period, so since April 12, 2011, the date of the Veteran's claim for service-connection for TBI.  See 38 C.F.R. § 4.124(a), DC 8100.  See also 38 C.F.R. § 3.400(b)(2)(i); Fenderson, 12 Vet. App. at 126.

A higher 50 percent rating is not warranted at any point during the appellate period, however, as the September 2014 VA examiner specifically noted that the Veteran did not experience "very frequent prostrating and prolonged attacks," as contemplated by Diagnostic Code 8100.  See September 2014 VA Headaches DBQ.  Moreover, a review of the record, to include the lay and medical evidence, fails to reveal any additional symptomatology or functional limitation associated with his headaches, apart from that already considered, sufficient to warrant a higher rating under any alternate rating codes. See 38 C.F.R. §§ 4.14, 4.21.  Although the Veteran has presented evidence regarding his occupational difficulties, that evidence largely refers to the impact of his service-connected PTSD on his ability to work, for which he has already been assigned a total disability rating.  See April 2014 Board Decision; May 2014 Rating Decision (implementing the Board's grant of an earlier effective date for the 100 percent rating for the PTSD).  The record does not otherwise demonstrate that headaches, alone, have resulted in severe economic inadaptability, as would be required to meet the criteria for the 50 percent rating.  See 38 C.F.R. § 4.124(a), DC 8100.


III.  Extraschedular Consideration

Referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's headache disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His headaches are manifested by symptoms including pain and sensitivity to light and sound.  Under the schedular criteria, migraine headaches are generally compensated by the number of prostrating attacks and their effect on employment ("economic adaptability").  See 38 C.F.R. § 4.124a, DC 8100.  Thus, the 30 percent rating assigned compensates for such attacks and associated occupational effects, based on the Veteran's subjective reports.  Specific symptoms, pain and sensitivity to light and sound are not mentioned in DC 8100, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their functional effects- namely prostrating attacks and economic impact.  Id. 

Furthermore, as previously discussed, the additional cognitive and emotional/behavioral symptomatology potentially associated with his TBI is also fully contemplated and described by the Diagnostic Criteria under General Rating Formula for Mental Disorders, which takes into account both the Veteran's symptoms, including specifically insomnia, memory impairment, attention and concentration problems, impaired judgment, irritability and anger, isolating behavior, anxiety, and depression, and the degree of occupational and social impairment these symptoms cause.  See 38 C.F.R. § 4.130, DC 9411.  Moreover, the Veteran has been granted a 100 percent disability rating for his psychiatric disability, which is the maximum allowable, for the entirety of the appeal period.  As such, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321. 


Additionally, even if the Veteran's disability picture might not squarely fit into the rating criteria, any doubt as to its severity has been resolved in favor of this claim in assigning higher and separate ratings.  See 38 C.F.R. §§ 4.3, 4.7.  There is simply no evidence of manifestations of his disabilities so exceptional as to render application of the rating criteria impractical, even if certain symptoms are not specifically mentioned therein.  See 38 C.F.R. § 4.1 (providing that the degree of disabilities specified in the rating criteria are considered adequate to compensate for considerable loss of working time); 38 C.F.R. § 4.10 (titled "Functional Impairment" and providing that the basis of disability evaluations is the ability of the body to function under ordinary conditions of daily life, including employment); 38 C.F.R. § 4.21 (2014) (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  Thus, a comparison of the Veteran's symptomatology with the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards," especially considering that the Veteran does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.

Because the rating criteria reasonably describe the Veteran's disability picture, the first step of the inquiry is not satisfied.  Thun, 22 Vet. App. at 115.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, frequent periods of hospitalization are not shown, and interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996). 


Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1364-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Accordingly, the Board finds that the schedular rating criteria adequately address his disabilities, and referral for extraschedular consideration is not warranted.  Id.


ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, for post-traumatic headaches is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


